--------------------------------------------------------------------------------

Exhibit 10.2


EXECUTION VERSION
 
TRANSITION SERVICES AGREEMENT
 
This TRANSITION SERVICES AGREEMENT (the “Agreement”), dated as of December 21,
2017, and effective as of January 1, 2018 (the “Effective Date”), is made by and
between Drive Shack Inc., a Maryland corporation (the “Company”), and FIG LLC, a
Delaware limited liability company (“Service Provider”). The Company and Service
Provider are collectively referred to as the “Parties” and each individually as
a “Party.”
 
W I T N E S S E T H:
 
WHEREAS, the Company and Service Provider are party to that certain Termination
Agreement, dated as of the date hereof (the “Termination Agreement”), pursuant
to which the Parties have agreed to terminate Service Provider’s role as
external manager of the Company as of the Effective Date; and
 
WHEREAS, pursuant to the Termination Agreement, the Company and its affiliates
will continue to require that Service Provider provide or cause to be provided
certain services during a transitional period following the Effective Date on
the terms and subject to the conditions set forth herein.
 
NOW, THEREFORE, in consideration of the foregoing and the respective
representations, warranties, covenants and agreements set forth herein, and
intending to be legally bound hereby, subject to the conditions and other terms
herein set forth, the parties hereby agree as follows:
 
ARTICLE I


SERVICES
 
1.1          Services. Subject to the terms and conditions of this Agreement,
Service Provider shall provide to the Company and its affiliates the services
set forth on Schedule A attached hereto (together, the “Services”). The Company
acknowledges and agrees that Service Provider may provide Services itself or by
or through one or more of its affiliates or, subject to the Company’s prior
consent upon reasonable advance notice, third party
contractors; provided, however, Service Provider shall remain responsible for
Services provided by its affiliates or third party contractors and any
subcontracting shall not relieve Service Provider of its obligations hereunder,
including with respect to the scope and level of Services. Service Provider
shall use commercially reasonable efforts consistent with its general practices
to cause each third party contractor on whose services the Services are
dependent to comply with the relevant third party contractor’s contractual
obligations.
 
1.2          Additional Services. Services not agreed upon in Schedule A but
provided during the twelve (12) month period prior to the Effective Date by
Service Provider to the Company can be requested in writing. Upon receipt of
such notice, within a commercially reasonable period of time under the
circumstances, Service Provider and the Company shall discuss in good faith such
requested additional services (the “Additional Services”) and the terms and
conditions applicable to such services; if Service Provider agrees to provide
such Additional Services and the Parties reach an agreement in writing on the
terms and conditions for such Additional Services, then Service Provider shall
provide such Additional Service on such terms and conditions, and Schedule
A shall be deemed amended to include the Additional Services, which shall be
provided in accordance with such agreed terms and conditions and the other
applicable terms and conditions of this Agreement and the Additional Services
shall be deemed to be Services hereunder.

--------------------------------------------------------------------------------

1.3          Performance of Services. Service Provider shall use commercially
reasonable efforts to provide, or cause one or more of its affiliates or third
party contractors to provide, the Services in accordance with applicable law and
any of Service Provider’s written policies and procedures and within the
standard and manner that is commensurate in all material respects (in nature,
quality and timeliness) with the manner in which they were provided during the
one year period prior to the Effective Date, subject to any limitations or
restrictions agreed to in writing by the Parties (such agreement not to be
unreasonably withheld, conditioned or delayed), which limitations or
restrictions are posed by or resulting from (a) any modification in process for
providing Services necessitated by the separation of the management of the
Company from Service Provider’s continuing operations, (b) any change in scope
(as agreed in writing by the Parties from time-to-time during the Term), and (c)
any restrictions imposed on Service Provider by applicable law. For the
avoidance of doubt, in providing the Services, Service Provider may use any
information systems, hardware, software, processes and procedures it deems
necessary or desirable in its reasonable discretion.
 
1.4          Connectivity, Compliance and Security Measures. The Company shall
comply with all policies and procedures of Service Provider that have been
provided to the Company in connection with its access to and use of the
Services.
 
1.5          Cost Reimbursements.
 
(a)            As compensation to Service Provider for the Services set forth
on Schedule A rendered hereunder, the Company shall, for each Service performed,
reimburse Service Provider for its cost of providing the Services, including the
allocated cost of, among other things, overhead, employee wages and compensation
and out-of-pocket expenses, in each case, determined using Service Provider’s
cost allocation methodology consistent with past practice, without any intent to
cause Service Provider to receive profit or incur loss (the “Cost
Reimbursements”). On a monthly basis, Service Provider shall provide an invoice
setting forth the Cost Reimbursements to be charged in arrears to the Company
hereunder, including reasonable supporting documentation. Services Fees shall be
paid within forty-five (45) days of the Company’s receipt of such invoice. Late
payments shall bear interest at the lesser of ten (10%) per annum or the maximum
rate allowed by law.
 
(b)           All sales, use and other taxes, levies and charges imposed by
applicable taxing authorities on the provision of Services (collectively,
“Taxes”) shall be borne by the Company. If Service Provider or any of its
affiliates or third party contractors are required to pay such Taxes, (i)
Service Provider shall invoice the Company for such Taxes and (ii) the Company
shall promptly reimburse Service Provider therefor in accordance with
this Section 1.5(b).
2

--------------------------------------------------------------------------------

1.6          Direction and Control of Employees. Unless otherwise agreed by the
Parties, for purposes of all compensation and employee benefits and welfare
matters, all employees and representatives of Service Provider, its affiliates
and third party contractors shall be deemed to be employees or representatives
of Service Provider, its affiliates or third party contractors and not employees
or representatives of the Company. In performing the Services, such employees
and representatives shall be under the direction, control and supervision of
Service Provider, its affiliates or third party contractors (and not the Company
or its affiliates) and Service Provider, its affiliates and third party
contractors shall have the sole right to exercise all authority with respect to
the employment (including termination of employment), assignment and
compensation of such employees, representatives and third party contractors.
 
1.7          Cooperation of Service Provider. During the Term and following any
termination of this Agreement or a Service, Service Provider shall, and shall
use commercially reasonable efforts to cause its affiliates and third party
contractors to, at the Company’s cost, cooperate in good faith with the Company
and its affiliates to transfer records and take such other actions reasonably
requested by the Company to enable it to make alternative arrangements for the
provision of services substantially consistent with or replacing the Services
provided pursuant to this Agreement.
 
1.8          Return of Records owned by the Company. Upon termination of a
Service with respect to which Service Provider or its affiliates holds books,
records or files, including current or archived copies of computer files, owned
by the Company or its affiliates and used by Service Provider, its affiliates or
its third party contractors in connection with the provision of a Service to the
Company or its affiliates, Service Provider will use commercially reasonable
efforts to return all of such books, records or files as soon as reasonably
practicable. The Parties acknowledge and agree that copies of emails relating to
the conduct of the business of the Company will be fully retained by the Service
Provider in its archival records in compliance with its statutory obligations as
an investment adviser. Additionally, Service Provider or its affiliates may
retain books, records and files (a) as necessary to comply with applicable laws
or court orders and (b) to the extent they have become included in automatic
“backups” by routine procedures or by electronic communication or information
management systems without the requirement to “scrub” such systems or its backup
servers, provided that such books, records or files retained by Service Provider
shall remain subject to the use and confidentiality restrictions in this
Agreement until such books, records or files are destroyed by Service Provider
in accordance with its own information technology and record retention policies
and applicable law.
 
1.9          Work Product and Intellectual Property. Service Provider
acknowledges that any and all writings, documents, designs, data and other
materials that Service Provider makes, conceives or develops at any time as a
result of Service Provider’s performance of the Services may be utilized by the
Company to the extent necessary to receive and use the Services hereunder.  Each
Party shall retain the entire right, title and interest in and to intellectual
property and other proprietary information that existed prior to, or are created
independently of the performance of the Services.  Each of the Parties
acknowledge and agree that the Company shall be the sole and exclusive owner of
any right, title, license or other interest in or to the intellectual property
set forth in Schedule B attached hereto (collectively, the “Company IP”) and
Service Provider hereby assigns to the Company any and all of Service Provider’s
right, title and interest in and to the Company IP, to the extent Service
Provider has any. In addition, the Company shall be the sole and exclusive owner
of any right, title, license or other interest in or to, Transition IP solely to
the extent exclusively related to the business of the Company. Except for the
Company IP and as set forth in the preceding sentence, Service Provider shall be
the sole and exclusive owner of any right, title, license or other interest in
or to, all Transition IP, and, for the avoidance of doubt, no such items shall
be considered a work made for hire within the meaning of Title 17 of the United
States Code. For purpose of this Agreement, “Transition IP” shall mean any
copyrights, patents, trade secrets and other intellectual property rights to the
extent developed, created, modified, or improved, or used or relied upon, by
Service Provider or its affiliates or third party contractors in connection with
the Services or the performance of Service Provider’s obligations hereunder.
3

--------------------------------------------------------------------------------

ARTICLE II

CERTAIN COVENANTS
 
2.1          Cooperation of the Company. The Company shall cooperate with
Service Provider in all reasonable respects in the performance of the Services,
as applicable.
 
2.2          Independent Contractor. In providing the Services, Service Provider
shall act solely as an independent contractor. Nothing herein shall constitute
or be construed to be or create a partnership, joint venture or principal/agent
relationship between the Company or any of its affiliates or their respective
directors, officers or employees, on the one hand, and Service Provider or any
of its affiliates or their respective directors, officers or employees, on the
other hand.
 
2.3          Compliance with Laws and Regulations. Each Party shall be
responsible for its own compliance with any and all applicable laws in
connection with its performance under this Agreement.
 
2.4          Limitation of Liability; Indemnity.
 
(a)            It is the intent of the Parties that each Party will be
responsible for its own acts, errors and omissions and that each Party is liable
to the other Party for any actual direct damages incurred by the non-breaching
Party as a result of the breaching Party’s failure to perform its obligations in
the manner required by this Agreement. Notwithstanding the foregoing, no Party
will be liable hereunder for, and each Party hereby expressly waives any and all
rights with respect to, exemplary, punitive, presumptive, special, incidental,
lost profits, consequential or speculative damages. SUBJECT TO SECTION 2.4(C),
IN NO EVENT SHALL SERVICE PROVIDER’S LIABILITY IN THE AGGREGATE FOR ANY AND ALL
DAMAGES AND LOSSES HEREUNDER EXCEED $2,000,000.
 
(b)           The Company shall indemnify, defend and hold Service Provider and
its successors, assigns, members, affiliates, employees, officers, participants,
shareholders, directors and personal representatives, harmless from and against
all losses, liabilities, claims, damages, costs and expenses (including, without
limitation, reasonable attorneys’ fees and expenses) (collectively, the
“Losses”) that arise out of this Agreement (including the provision of Services
to or receipt and use of Services by the Company and its affiliates), except for
Losses to the extent arising from any breach of this Agreement by Service
Provider or the gross negligence or willful misconduct of Service Provider. The
foregoing indemnity shall survive the termination of this Agreement.
4

--------------------------------------------------------------------------------

(c)            Service Provider shall indemnify, defend and hold the Company and
its successors, assigns, members, affiliates, employees, officers, participants,
shareholders, directors and personal representatives, harmless from and against
all Losses arising from the gross negligence or willful misconduct of Service
Provider; provided, that, in no event shall Service Provider’s liability in the
aggregate for all Losses indemnified under this Section 2.4(c) exceed
$10,700,000. The foregoing indemnity shall survive the termination of this
Agreement.
 
ARTICLE III

TERM AND TERMINATION
 
3.1          Term. This Agreement shall commence on the Effective Date and
terminate on the earliest to occur of (a) the date on which this Agreement is
terminated pursuant to Section 3.3, (b) the latest date on which any Service is
to be provided as indicated on Schedule A or (c) the date on which the provision
of all Services has been canceled pursuant to Section 3.2 (such period, the
“Term”). The Company may extend the Term or the provision of any individual
Service for an additional period requested by the Company on notice provided no
less than 60 days prior to the then-current scheduled end of the Term or
expiration date for such Service, in each case, for a period of time not to
exceed that set forth in Schedule A.
 
3.2          Termination of Individual Services. The Company may terminate at
any time any individual Service provided under this Agreement on a
Service-by-Service basis upon written notice to Service Provider identifying the
particular service to be terminated and the effective date of termination, which
date shall not be less than thirty (30) days after receipt of such notice unless
Service Provider otherwise agrees; provided that the Company shall reimburse
Service Provider for any actual costs and expenses owed by Service Provider or
its affiliates with respect to such Service to the extent owed by Service
Provider in connection with such Service up to the date that such Service would
otherwise have been provided (i.e., in the absence of such early termination)
under Schedule A; provided further that Service Provider shall reasonably
promptly inform the Company if any Services depend upon a Service for which the
Company has provided notice of termination, and Service Provider shall be under
no further obligation to provide such dependent Services upon such termination.
 
3.3          Termination of Agreement.
 
(a)            This Agreement may be terminated at any time by the mutual
written consent of Service Provider and the Company.
 
(b)           Either Service Provider or the Company (the “Initiating Party”)
may terminate this Agreement with immediate effect by written notice to the
other Party on or at any time after the other Party is in material breach of any
of its obligations under this Agreement and has failed to remedy the breach
within thirty (30) days of receipt of written notice from the Initiating Party
giving particulars of the breach and requiring the other Party to remedy the
breach.
5

--------------------------------------------------------------------------------

(c)            Without prejudice to the other rights or remedies Service
Provider may have, Service Provider may terminate this Agreement with immediate
effect by written notice to the Company if the Company shall have failed to pay
any sum due and payable to Service Provider in accordance with Section
1.5 hereof for a period of at least thirty (30) days, unless such amount is
being disputed in good faith.
 
(d)           Except as otherwise provided in this Agreement, all rights and
obligations of Service Provider and the Company shall cease to have effect
immediately upon termination of this Agreement except that termination shall not
affect the accrued rights and obligations of Service Provider and the Company at
the date of termination or any rights and obligations that expressly survive the
termination of this Agreement.
 
ARTICLE IV

DISPUTE RESOLUTION
 
4.1          Appointed Representative. Each Party shall appoint a representative
who shall be responsible for administering the dispute resolution provisions
in Section 4.2 (each, an “Appointed Representative”). Each Appointed
Representative shall have the authority to resolve any Agreement Disputes on
behalf of the Party appointing such representative.
 
4.2          Negotiation and Dispute Resolution.
 
(a)            Except as otherwise provided in this Agreement or in the
Termination Agreement, in the event of a controversy, dispute or claim arising
out of, in connection with, or in relation to the interpretation, performance,
nonperformance, validity, termination or breach of this Agreement or the
Termination Agreement or otherwise arising out of, or in any way related to this
Agreement or the Termination Agreement or any of the transactions contemplated
hereby or thereby (each, an “Agreement Dispute”), the Appointed Representatives
shall negotiate in good faith for thirty (30) days to settle any such Agreement
Dispute.
 
(b)           Nothing said or disclosed, nor any document produced, in the
course of any negotiations, conferences and discussions in connection with
efforts to settle an Agreement Dispute that is not otherwise independently
discoverable shall be offered or received as evidence or used for impeachment or
for any other purpose, but shall be considered as to have been disclosed for
settlement purposes.
 
(c)            If a satisfactory resolution of any Agreement Dispute is not
achieved by the Appointed Representatives within thirty (30) days, each Party
will be entitled to refer the dispute to arbitration in accordance with Section
4.3.
6

--------------------------------------------------------------------------------

4.3          Arbitration.
 
(a)            If a satisfactory resolution of any Agreement Dispute is not
achieved by the Appointed Representatives within thirty (30) days, such
Agreement Dispute shall be resolved, at the request of either Party, by
arbitration administered by the CPR under its Arbitration Rules (the “CPR
Rules”), conducted in New York, New York. There shall be three arbitrators. Each
Party shall appoint one arbitrator. The two Party-appointed arbitrators shall
agree on a third arbitrator who will chair the arbitral tribunal. Any arbitrator
not appointed within a reasonable time shall be appointed in accordance with the
CPR Rules. Any controversy concerning whether an Agreement Dispute is an
arbitrable Agreement Dispute, whether arbitration has been waived, whether an
assignee of this Agreement is bound to arbitrate, or as to the interpretation or
enforceability of this Section 4.3 will be determined by the arbitrators. In
resolving any Agreement Dispute, the Parties intend that the arbitrators apply
the substantive laws of the State of New York, without regard to any choice of
law principles thereof that would mandate the application of the laws of another
jurisdiction. The Parties intend that the provisions to arbitrate set forth
herein be valid, enforceable and irrevocable, and any award rendered by the
arbitrators shall be final and binding on the Parties. The Parties agree to
comply with any award made in any such arbitration proceedings and agree to
enforcement of or entry of judgment upon such award, in any court of competent
jurisdiction, including any New York State or federal court. The arbitrators
shall be entitled, if appropriate, to award monetary damages and other remedies,
subject to the provisions of Section 2.4(a). The Parties will use commercially
reasonable efforts to encourage the arbitrators to resolve any arbitration
related to any Agreement Dispute as promptly as practicable. Except as required
by applicable law, including disclosure or reporting requirements, the
arbitrators and the Parties shall maintain the confidentiality of all
information, records, reports, or other documents obtained in the course of the
arbitration, and of all awards, orders, or other arbitral decisions rendered by
the arbitrators.
 
(b)           The arbitrators may consolidate arbitration under this Agreement
with any arbitration arising under or relating to the Termination Agreement if
the subjects of the Agreement Disputes thereunder arise out of or relate
essentially to the same set of facts or transactions. Such consolidated
arbitration will be determined by the arbitrators appointed for the arbitration
proceeding that was commenced first in time.
 
(c)            Unless otherwise agreed in writing, the Parties will continue to
provide service and honor all other commitments under this Agreement and the
Termination Agreement during the course of dispute resolution pursuant to the
provisions of this ARTICLE IV with respect to all matters not subject to such
dispute resolution.
 
ARTICLE V

MISCELLANEOUS
 
5.1          Amendments; Waiver. This Agreement may not be amended, altered or
otherwise modified, and no provision hereof may be waived, except by written
instrument executed by the Company and Service Provider.
7

--------------------------------------------------------------------------------

5.2          Confidentiality. Each Party shall treat as confidential and shall
not make available or disclose any information or material of the other Party
that is or has been (a) disclosed by such other Party under or in connection
with this Agreement, whether orally, electronically, in writing or otherwise,
including copies or (b) learned or acquired by the other Party in connection
with this Agreement (collectively, “Confidential Material”) to any Person, or
make or permit any use of such Confidential Material without the prior written
consent of the other Party. (The Party disclosing such information or materials,
the “Disclosing Party”; the Party receiving such information or materials, the
“Receiving Party”). Notwithstanding the foregoing, Confidential Material may be
disclosed on a need to know basis to personnel and third party contractors of
the Receiving Party and its affiliates as required for the purpose of fulfilling
the Receiving Party’s obligations or exercising Receiving Party’s rights under
this Agreement. The Receiving Party shall take all reasonable steps to ensure
that any such Confidential Material disclosed in accordance with this Section
5.2 is treated as confidential by such Person. The provisions of this Section
5.2 shall not apply to any Confidential Material which: (i) is or becomes
commonly known within the public domain other than by breach of this Agreement
or any other agreement; (ii) is obtained from a third party who is lawfully
authorized to disclose such information free from any obligation of
confidentiality; or (iii) is independently developed without reference to any
Confidential Material. Notwithstanding any other provision of this Agreement, if
the Receiving Party or any of its Representatives is (A) compelled in any legal
process or proceeding to disclose any Confidential Material of the Disclosing
Party or (B) requested or required by any governmental entity to disclose any
Confidential Material, the Receiving Party shall, to the extent not prohibited
by law or rule, promptly notify the Disclosing Party in writing of such request
or requirement so that the Disclosing Party may seek an appropriate protective
order and/or waive in writing the Receiving Party’s compliance with the
provisions of this Section 5.2. If, in the absence of a protective order or the
receipt of a waiver hereunder, the Receiving Party is nonetheless compelled to
disclose Confidential Material, the Receiving Party, after written notice to the
Disclosing Party (to the extent not prohibited by law or rule), may disclose
such Confidential Material only to the extent so required by Applicable Law.
Each Party shall exercise reasonable efforts to obtain reliable assurances that
confidential treatment will be accorded the Confidential Material so disclosed.
 
5.3          Force Majeure. Any delay, failure or omission by any Party in the
performance of any obligation under this Agreement shall not be deemed a breach
of this Agreement or create any liability, if such delay, failure or omission
arises from any cause or causes beyond the reasonable control of such party,
including, but not limited to, acts of God, fire, storm, flood, earthquake,
governmental regulation or direction, war, terrorist acts, insurrection, riot,
invasion, strike or lockout; provided, however, that (a) the affected Party
shall promptly notify the other Party of the existence of such cause or causes
and its anticipated duration, (b) the affected Party shall make commercially
reasonable efforts to prevent, limit and remove the effects of any such cause or
causes and (c) the affected Party shall resume the performance whenever such
causes are removed.
8

--------------------------------------------------------------------------------

5.4          Notices. Unless expressly provided otherwise in this Agreement, all
notices, requests, demands and other communications required or permitted under
this Agreement shall be in writing and shall be deemed to have been duly given,
made and received when delivered against receipt or upon actual receipt of
(i) personal delivery, (ii) delivery by reputable overnight courier,
(iii) delivery by facsimile transmission against answerback, (iv) delivery by
registered or certified mail, postage prepaid, return receipt requested,
addressed as set forth below:
 
If to Service Provider, at:
 
FIG LLC
1345 Avenue of the Americas
45th Floor
New York, New York 10105
Attention: Mr. David N. Brooks
 
If to the Company, at:
 
Drive Shack Inc.
111 West 19th Street
8th Floor
New York, New York 10011
Attention: Ms. Sarah L. Watterson
 
Either party may alter the address to which communications or copies are to be
sent by giving notice of such change of address in conformity with the
provisions of this Section 5.4 for the giving of notice.
 
5.5          Entire Agreement. This Agreement contains the entire agreement and
understanding among the parties hereto with respect to the subject matter of
this Agreement, and supersedes all prior and contemporaneous agreements,
understandings, inducements and conditions, express or implied, oral or written,
of any nature whatsoever with respect to the subject matter of this Agreement.
The express terms of this Agreement control and supersede any course of
performance and/or usage of the trade inconsistent with any of the terms of this
Agreement. This Agreement may not be modified or amended other than by an
agreement in writing executed by the Parties.
 
5.6          Binding Nature Of Agreement; Successors And Assigns. This Agreement
shall be binding upon and inure to the benefit of the parties hereto and their
respective heirs, personal representatives, successors and permitted assigns as
provided in this Agreement. This Agreement may not be assigned by either of the
Parties without the prior written consent of the other Party, except that either
Party may assign its rights hereunder to any of its affiliates.
 
5.7          Controlling Law. This Agreement and all questions relating to its
validity, interpretation, performance and enforcement shall be governed by and
construed, interpreted and enforced in accordance with the laws of the State of
New York, notwithstanding any New York or other conflict-of-law provisions to
the contrary.
 
5.8          Indulgences, Not Waivers. Neither the failure nor any delay on the
part of a party to exercise any right, remedy, power or privilege under this
Agreement shall operate as a waiver thereof, nor shall any single or partial
exercise of any right, remedy, power or privilege preclude any other or further
exercise of the same or of any other right, remedy, power or privilege, nor
shall any waiver of any right, remedy, power or privilege with respect to any
occurrence be construed as a waiver of, or estoppel with respect to, such right,
remedy, power or privilege with respect to any other occurrence. No waiver shall
be effective unless it is in writing and is signed by the party asserted to have
granted such waiver.
9

--------------------------------------------------------------------------------

5.9          Titles Not to Affect Interpretation. The titles of paragraphs and
subparagraphs contained in this Agreement are for convenience only, and they
neither form a part of this Agreement nor are they to be used in the
construction or interpretation of this Agreement.
 
5.10          Execution in Counterparts. This Agreement may be executed in any
number of counterparts, each of which shall be deemed to be an original as
against any party whose signature appears thereon, and all of which shall
together constitute one and the same instrument. This Agreement shall become
binding when one or more counterparts of this Agreement, individually or taken
together, shall bear the signatures of all of the parties reflected hereon as
the signatories.
 
5.11          Provisions Separable. The provisions of this Agreement are
independent of and separable from each other, and no provision shall be affected
or rendered invalid or unenforceable by virtue of the fact that for any reason
any other or others of them may be invalid or unenforceable in whole or in part.
 
5.12          Gender. Words used herein regardless of the number and gender
specifically used, shall be deemed and construed to include any other number,
singular or plural, and any other gender, masculine, feminine or neuter, as the
context requires.
 
[The remainder of this page is intentionally left blank.]
10

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties hereto have executed this Agreement on the date
first written above.
 
 
DRIVE SHACK INC.
 
 
 
 
 
By:
/s/ Sarah L. Watterson
 
 
Name:
Sarah L. Watterson
 
 
Title:
Chief Executive Officer and President

 
 
FIG LLC
 
 
 
 
 
By:
/s/ David N. Brooks
 
 
Name:
David N. Brooks
 
 
Title:
Secretary

 
[Signature Page to Transition Services Agreement]
 
 

--------------------------------------------------------------------------------

 

